DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that the claims can be evaluated in one search without placing an undue burden on the examiner.  This is not found persuasive because unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. See MPEP 1850. Restriction practice for applications entering the National Stage under 35 U.S.C. 371 is covered under MPEP Chapter 1800 (MPEP 801) which is governed by the unity of invention and does not require a serious burden of searching (MPEP 1893.03(d)).
Applicant argues that claim 1 has been amended to state the method is carried out in two separate steps which Applicant argues is not taught by the prior art. This is not persuasive because this limitation was not present in the claims that had been originally presented. The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application. See MPEP 818.02(a). Since the originally presented claims acted on by the examiner did not recite the above limitation argued by the Applicant, the restriction is properly maintained and Applicant’s arguments are not persuasive. Additionally, this added limitation is not part of the common technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the structure NHR1R2 but does not define the variables R1 or R2. Therefore, claim 4 is indefinite because the scope of the structure is not properly defined. As the amine in claim 4 has a different structure than the pendent groups in claim 1, it is improper to assume that the groups on the amine are the same. Rather, an explicit recitation is needed. Furthermore, it is unclear whether the “at least one first transition metal catalyst” is intended to be the same catalyst as the “at least one transition metal catalyst” of claim 1 or not. If it is intended to be the same catalyst, there is improper antecedent basis as the same terms are not used (“first”).
Claim 5 recites “the at least one first transition metal catalyst”.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-3, 6-8 are allowed.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 1 recites a method of hydroformylating and reductively aminating a precursor copolymer comprising butadiene and subsequently adding a hydrogenation catalyst and hydrogenating.
Relevant prior art includes McEntire (US 4,657,984), McGrath (US 5,434,309), Cuomo (WO 00/06618), and Coolbaugh (US 6,103,676).
McEntire teaches the aminomethylation of polybutadiene (abstract) where polybutadiene undergoes a hydroformylation and amination followed by hydrogenation (col. 9, ln. 38-59). This gives a hydrogenated nitrogen containing copolymer having nitrogen containing pendant groups such as 
    PNG
    media_image1.png
    144
    208
    media_image1.png
    Greyscale
 (col. 4, ln. 20-25). The copolymer of McEntire falls in the scope of the technical feature that is common between the groups. 
McGrath teaches a process for preparing a polyamine comprising reacting an unsaturated polymer in a hydroformylation reaction followed by reductive amination (abstract). McGrath and McEntire fail to teach the subsequent addition, after reductively aminating, of a hydrogenation catalyst.
Cuomo teaches a process of hydrogenating polybutadiene-isoprene-polybutadiene copolymers where the polymer is hydrogenated (abstract) and where the hydrogenated polymers can be functionalized through aminomethylation or hydroformylation followed by reductive amination (pg. 47). Cuomo falls outside the scope of the instant claims which require aminomethylation or hydroformylation/amination followed by adding a hydrogenation catalyst, while Cuomo performs the hydrogenation first followed by aminomethylation or hydroformylation/amination.
Coolbaugh teaches a process where butadiene copolymers are hydrogenated followed by hydroformylation/reductive amination (col. 30-31). Coolbaugh falls outside the scope of the instant claims which require aminomethylation or hydroformylation/amination followed by adding a hydrogenation catalyst, while Coolbaugh performs the hydrogenation first followed by aminomethylation or hydroformylation/amination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764